Citation Nr: 1206739	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-18 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for bilateral foot calluses.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1982 to 
June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a Board personal hearing in June 2009.  Because the Veteran withdrew the hearing request in August 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issues of service connection for bronchitis and bilateral foot calluses are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service.

2.  The Veteran's right ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran currently has hearing loss in his left ear to an extent recognized as a disability for VA purposes.

4.  Symptoms of left ear hearing loss and tinnitus were chronic in service.

5.  The Veteran currently has tinnitus.

6.  The Veteran's current left ear hearing loss and tinnitus are etiologically related to exposure to acoustic trauma in service.

7.  The Veteran did not engage in combat with the enemy during service.

8.  The Veteran has a current diagnosis of PTSD. 

9.  An in-service personal assault stressor did not occur. 

10.  The Veteran does not have PTSD due to a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely January 2007 and January 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for bilateral hearing loss and tinnitus as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

In timely May 2007 and July 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for PTSD as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in May 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of bilateral hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the issue of service connection for PTSD; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records do not reflect a diagnosis of a psychiatric disorder or evidence of symptoms of a psychiatric disorder in service.  For the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service psychiatric disease or injury, and the weight of the evidence shows no verifiable in-service stressor.  Because there is no in-service event, injury, or disease to which competent medical opinion could relate a current psychiatric disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  For these reasons, the Board finds that the competent medical evidence that is of record is adequate to make a decision on the issue of service connection for PTSD.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination report, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus 

In January 2007, the Veteran filed a claim of service connection for bilateral hearing loss, contending that bilateral hearing loss began in service.  In 
December 2007, the Veteran filed a claim of service connection for tinnitus, contending that tinnitus began in service.  The Veteran asserts that he has current bilateral hearing loss and tinnitus disabilities that are the result of noise exposure while serving as a track vehicle repairman in the United States Army and being exposed to loud noise due to riding in a tank and being exposed to artillery fire in service.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss and tinnitus symptoms have been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has left ear hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  On May 2007 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 10, 10, 25, and 30 decibels, respectively, with an average puretone threshold of 19 decibels.  Speech discrimination was 92 percent in the left ear.  

The Board further finds that the Veteran does not yet have right ear hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  
In May 2007, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 5, 35, and 30, respectively, with an average puretone threshold of 20 decibels.  As the right ear auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater and the thresholds for at least three of these frequencies are not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for current hearing loss "disability" of the right ear have not yet been met as required by 38 C.F.R. 
§ 3.385.  

This does not mean that the Veteran is precluded from establishing service connection for right ear hearing loss in the future; to the contrary, once right ear hearing loss has worsened so that the hearing loss meets any of the criteria for "disability" under 38 C.F.R. § 3.385, the Veteran may apply to reopen service connection for right ear hearing loss.  The other elements of this claim are already established, that is, the in-service acoustic trauma chronic bilateral hearing loss in service have been established.  Upon a showing of right ear hearing loss disability that meets the requirements of 38 C.F.R. § 3.385, service connection for right ear hearing loss also will be granted.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the right ear hearing loss has not yet met the threshold to establish current hearing loss disability, and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

The May 2007 VA audiological examination results clearly establish hearing loss disability in the left ear as defined in 38 C.F.R. § 3.385.  As current hearing loss disability of the left ear is demonstrated, the remaining questions are whether the Veteran was exposed to loud noises in service or other in-service injury or disease, and whether the current left ear hearing loss disability is related to that noise exposure. 

After a review of all the evidence, lay and medical, the Board also finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran served as a track vehicle repairman in service.  See VA Form DD-214.  In May 2007, the Veteran stated he was exposed to loud noises associated with riding in a tank and being exposed to artillery fire while in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

On entrance examination in April 1982, puretone thresholds, at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 0, 0, 0, and 0 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 0, 0, 0, and 5 decibels, respectively.  In an July 1986 service audiological examination, puretone thresholds, at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 0, 5, 20, and 20 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 0, 0, 10, and 20 decibels, respectively.  On service separation audiological examination, in March 1988, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 0, 20, and 15 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 0, 0, 10, and 25 decibels, respectively.  

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

With regard to the Veteran's assertion that tinnitus began during active duty and has continued while in service and following service, the Board finds that the Veteran is competent to report the onset of tinnitus.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss disability and tinnitus are related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such was not required.  The evidence of record demonstrates acoustic trauma in service, and some worsening of hearing loss in both ears during service, as reflected by higher puretone thresholds for specific frequencies in both the right and left ear at the service separation audiological examination conducted in March 1988.  The Board finds that such audiometric threshold increases in hearing loss at various frequencies in both ears during service reflects evidence of "chronic" symptoms of left and right ear hearing loss in service, as contemplated by 38 C.F.R. § 3.303(b).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b). 

In the May 2007 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that the Veteran's current hearing loss and tinnitus were not likely related to his exposure to noise in service, reasoning that the Veteran's service records were negative for complaints of hearing loss or tinnitus.  The Board finds that the May 2007 VA opinion is of little probative value.  The May 2007 VA examiner provided a nexus opinion based on the absence of treatment for hearing loss or tinnitus in service, but did not comment on the Veteran's reported symptoms of hearing loss and tinnitus in service or recognize the fact of audiological threshold upward shifts during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  

The May 2007 VA examiner made the factually inaccurate assumption that the Veteran's bilateral hearing loss had recovered without permanent loss during service when, in fact, audiometric testing in service in March 1968 show evidence of hearing loss during service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Such evidence of increased auditory thresholds during service is analogous to "chronic" hearing loss during service under 38 C.F.R. § 3.303(b), and shows some worsening of bilateral hearing during service.  According to the May 2007 VA examiner's logic, where there is such lack of complete recovery subsequent to the noise exposure, which the Board finds as a fact there is, the evidence shows permanent bilateral hearing loss during service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are to be service connected).

The Veteran also submitted medical treatise evidence in January 2012 in support of the claims for service connection for bilateral hearing loss and tinnitus; a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).  The medical treatise discusses how noise-induced hearing loss may be delayed and may not be apparent for many years after exposure, so tends to support the possibility of delayed onset of hearing loss and related symptoms of tinnitus at a later time, rather than immediately at the time of the acoustic trauma.  

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed tinnitus and active service.  The Veteran suffered symptoms of ringing in the ears in service and has suffered those same symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's left ear hearing loss disability and tinnitus are related to exposure to acoustic trauma in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for left ear hearing loss and tinnitus.

Service Connection for PTSD

The Veteran contends that he suffers from PTSD due to an episode of rape in service.  In a June 2007 statement, the Veteran contends that he was kidnapped by German police officers and brutalized and raped.   

In this Veteran's case, the evidence does not show, nor does the Veteran allege, that he engaged in combat with the enemy during active service.  The Veteran has specifically stated that his claimed PTSD is not due to combat experiences, but is due to an in-service personal sexual assault.  The Board also finds that there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b) is not applicable in the instant case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there are diagnoses of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  A June 2007 VA "Psychiatry Outpatient Note" examination listed an Axis I diagnosis of PTSD.  A July 2007 VA PSTD examination report also listed an Axis I diagnosis of PTSD. 


The second criteria for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  The Board finds that the Veteran's claimed in-service stressor, specifically an in-service assault, has not been corroborated by service records or other credible supporting evidence.  The Board finds that the Veteran's accounts of an in-service assault are not credible and, as his accounts are the basic evidence regarding the assault's occurrence, that the Veteran was not assaulted during service.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).

Regarding the incident involving an assault by German police, the Board finds that the Veteran's service treatment records do not contain any documentation corroborating the Veteran's account.  As noted above, the service treatment and personnel records contain no notation indicating treatment for an assault.  The Board finds that the Veteran's accounts of an in-service assault lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board, as part of its duties, is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole).  

The Veteran's service treatment records indicate that the Veteran was never diagnosed as having any psychiatric disorder during service, or even complaining of psychiatric symptoms during service.  While the absence of treatment in service alone is generally only one factor for consideration, and is not required to corroborate a veteran's assertion of in-service stressor, the absence of treatment entry in this Veteran's case is highly probative because the Veteran specifically represented that he was treated in service following the alleged assault.  Also, despite the Veteran's statements made during the claim that he experienced mental problems since the in-service incident, the Veteran's March 1968 service separation examination report indicated that the Veteran did not have any psychiatric problems upon discharge from service.

In a September 2007 statement, the Veteran wrote that he told his superiors about the alleged incident; however, the record contains no notation made by any of the Veteran's superiors about the incident.  The Veteran also stated that he reported the assault to the Criminal Investigations Division (CID) of the Army; however, the U.S. Army Crimes Record Center (CRC) had no record of any report filed by the Veteran.  

The Board finds that the Veteran's statements indicating in-service behavior changes due to the assault are internally inconsistent and inconsistent with other evidence of record, so are not credible.  The Veteran reported that he began to drink and use drugs following the assault in 1986.  The Board notes a September 1985 service record, which reported that the Veteran entered counseling for alcohol abuse before the alleged assault took place.  The Veteran also reported diminished performance of duty due to the alleged assault; however, the Board notes service annual evaluation reports from 1986 to 1988, subsequent to the alleged assault, show that the Veteran was performing in an "outstanding manner" and that he was found to be a "well rounded non-commissioned officer."

The Veteran has also not submitted any statements from family members, roommates, fellow service members, or clergy concerning the alleged in-service sexual assault.  In the September 2007 statement, the Veteran wrote that he had received counseling from the battalion chaplain, but no record of this exists.  The Veteran also reported requesting a transfer numerous times; however, there is no credible evidence of record that, following the claimed sexual assault in 1986, the Veteran requested a transfer to another military duty assignment.  

Considering the evidence, which includes treatment records indicating a normal psychiatric demeanor at service separation and continued high performance throughout service as evidenced by the Veteran's service records, the Board finds that the Veteran's recent statements concerning an in-service assault are not credible, and the evidence affirmatively indicates that the assault did not occur.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran was not personally assaulted in service.  See Smith, 1 Vet. App. at 237-38 (credibility is determined by the Board as fact finder).

The third criteria, a link, established by medical evidence, between current symptoms and an in-service stressor, is not met in this case.  Indeed, because of the finding that the alleged in-service sexual assault did not occur, there is no in-service injury or event to which the diagnosed PTSD could be related.  

Reviewing the medical evidence, the Board notes the December 2008 VA opinion, where the VA examiner stated that the Veteran was credible in reporting his in-service assault and that the examiner had no reason to doubt the Veteran's account. However, as the Board finds as an adjudicative fact that the evidence indicates that the in-service assault did not occur, the Board finds that the examination findings of PTSD based on the alleged assault are based on an inaccurate factual premise that the in-service alleged assault occurred, so are of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premiBluestriker13d upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); see also Wood, 1 Vet. App. at 190 (noting that the question of whether the Veteran was exposed to a stressor in service is a factual one to be determined by the adjudicator).

The Veteran has a current diagnosis of PTSD; however, based upon the weight of the evidence, there is no credible supporting evidence that the claimed in-service stressor occurred.  For these reasons, the Board finds that a preponderance of the 

evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is denied.


REMAND

In August 2008, the Veteran filed claims for service connection for bronchitis and bilateral foot calluses.  The RO denied the claim for service connection for bronchitis and bilateral foot calluses in a February 2009 rating decision.  In a statement received in February 2010, the Veteran expressed disagreement with the RO's February 2009 rating decision denying service connection for bronchitis and bilateral foot calluses, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issues of service connection for bronchitis and bilateral foot calluses.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issues of service connection for bronchitis and bilateral foot calluses, are remanded for issuance of a SOC.

Accordingly, the issues of service connection for bronchitis and bilateral foot calluses are REMANDED for the following action:

The Veteran and his representative should be furnished with a Statement of the Case addressing the claims for service connection for bronchitis and bilateral foot calluses.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


